                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                        DOCKET NO. 3:16-cr-00224-RJC-DSC


USA,                                      )
                                          )
       vs.                                )           ORDER
                                          )
FELECIA R. LINDO                          )

       THIS MATTER is before the Court upon motion of the defendant pro se for
the return of her passport and for permission to travel between March 28 and April
10, 2019, to Jamaica to attend her father’s funeral. (Doc. No. 50). Neither the
United States Department of Justice, (Doc. No. 50), nor the United States Probation
Office (USPO) opposes the request. For the reasons stated in the motion, the Court
finds good cause to grant the requested relief.
       IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No.
50), is GRANTED and the defendant may travel between March 28 and April 10,
2019, to Jamaica to attend her father’s funeral. The defendant shall inform the
USPO of her location at all times. All other conditions remain unchanged.
       IT IS FURTHER ORDERED that the USPO for the Eastern District of
New York shall return the defendant’s passport to her as soon as possible.
       The Clerk is directed to certify copies of this order to the defendant, counsel
for the defendant, counsel for the government, and the United States Probation
Offices for the Western District of North Carolina, the Southern District of New
York, and the Eastern District of New York.

 Signed: March 25, 2019
